Moore, J.
This is an action in ejectment. The plaintiff claims to be the owner of the record title to the land in controversy. The defendants are in possession, claiming title by virtue of certain tax deeds. Before beginning the ejectment suit, plaintiff made a tender to the defendants of the amount paid upon their tax purchases, 100 per cent., and $5, and also enough to reimburse them for the taxes upon the property paid by them, with legal interest, a total of $160. The case was tried before the court without a jury. When the judge announced his decision, the following occurred :
‘ ‘ The Court: Now, there is a question of tender in the case. Has that tender been kept good ?
“Mr. Wilson: It was not tendered into court. Under the law you are not obliged to tender before beginning in «ejectment, but you are on the chancery side, but we will *578consent the court may make it a part of the order that the tender shall be kept good.
“ The Court: Very well, then, it will be so ordered.”
The case is brought here by writ of error.
There are seven assignments of error. There are insuperable difficulties about considering them. No request was made of the circuit judge for findings of fact or conclusions of law. After the arguments of counsel, the court at once expressed his views generally and his conclusion about what ought to be done. No exceptions were taken to the conclusions announced.
The record as presented does not comply in any essential with Circuit Court Rule 26. See McDonell v. Union Trust Co., 139 Mich. 386 (102 N. W. 953), and the many cases cited therein; Sparling v. Smeltzer, 140 Mich. 461 (103 N. W. 1131); Nichol v. Ward, 156 Mich. 136 (120 N. W. 569).
Judgment is affirmed.
Bird, C. J., and Ostrander, Hooker, and Stone, JJ., concurred.